 

Exhibit 10.3

 

FORFEITURE AGREEMENT

 

Terrapin 3 Acquisition Corporation December  16, 2016

1700 Broadway

18th Floor

New York, NY 10022

 

Yatra Online, Inc.

1101-03, Tower B

11th Floor, Unitech Cyber Park

Sector – 39, Gurgaon – 122 001

 

Re:Forfeiture Agreement

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in connection
with that certain Amended and Restated Business Combination Agreement, dated as
of September 28, 2016 (the “Business Combination Agreement”), between Terrapin 3
Acquisition Corporation, a Delaware corporation (the “Company”), and Yatra
Online, Inc., a Cayman Islands company limited by shares (“Yatra”), relating to
the proposed business combination between the Company and Yatra.

 

This execution and delivery of this Letter Agreement is a condition to the
obligations of the Company and Yatra to consummate the transactions contemplated
by the Business Combination Agreement (the “Transactions”). In order to induce
the Company and Yatra to proceed with the consummation of the Transactions and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each of Apple Orange LLC, Noyac Path LLC, Periscope,
LLC, Terrapin Partners Employee Partnership 3 LLC and Terrapin Partners Green
Employee Partnership, LLC (together the “Terrapin Sponsors”), and MIHI LLC
(together with the Terrapin Sponsors, the “Sponsors”) and each of the
undersigned individuals, each of whom is a director or member of the Company’s
management team (each, an “Insider” and collectively, the “Insiders”), hereby
agrees with the Company as follows:

 

1.          Each Sponsor and each Insider agrees that immediately prior to the
consummation of the Transactions, it or he shall surrender and forfeit to the
Company such number of shares of Class F Common Stock of the Company and such
number of warrants (“Warrants”) to purchase shares of Class A Common Stock of
the Company (with each Warrant exercisable one half of a share of Class A Common
Stock) as is set forth opposite such person’s name on Exhibit A hereto. Each
Sponsor and Insider hereby authorizes the Company to take such actions as shall
be necessary to evidence such surrender and forfeiture as of immediately prior
to the consummation of the Transactions.

 

2.          This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

3.          No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party, except as provided above. Any purported assignment
in violation of this paragraph shall be void and ineffectual and shall not
operate to transfer or assign any interest or title to the purported assignee.
This Letter Agreement shall be binding on the Sponsors and Insiders and their
respective successors and permitted assigns to whom a Sponsor transfers shares
of the Company in compliance with this Letter Agreement. Any transfer made in
contravention of this Letter Agreement shall be null and void.

 



 

 

 

4.          This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

5.          This Letter Agreement may be executed and delivered (including by
facsimile transmission or by electronic transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

[Signature Pages Follow]

 

 2 

 

 

  MIHI LLC         By:  /s/ Duncan Murdoch     Name: Duncan Murdoch     Title:
Vice President       By:  /s/ Tobias Bachteler     Name: Tobias Bachteler    
Title: Vice President       APPLE ORANGE LLC       By:  /s/ Nathan Leight    
Name: Nathan Leight     Title: Managing Member

 

  NOYAC PATH LLC       By:  /s/ Stephen Schifrin     Name: Stephen Schifrin    
Title: Manager       PERISCOPE, LLC       By:  /s/ Guy Barudin     Name: Guy
Barudin     Title: President       TERRAPIN PARTNERS EMPLOYEE
PARTNERSHIP 3 LLC       By:  /s/ Nathan Leight     Name: Nathan Leight       
Title: Managing Member       TERRAPIN PARTNERS GREEN EMPLOYEE PARTNERSHIP, LLC  
    By:  /s/ Nathan Leight     Name: Nathan Leight              Title: Managing
Member        /s/ Jonathan Kagan   Jonathan Kagan        /s/ George Brokaw  
George Brokaw        /s/ Victor Mendelson   Victor Mendelson

 



 3 

 

 

Acknowledged and Agreed:       TERRAPIN 3 ACQUISITION CORPORATION       By:  /s/
Sanjay Arora     Name: Sanjay Arora     Title: President  

 

YATRA ONLINE, INC.       By:  /s/ Dhruv Shringi     Name: Dhruv Shringi    
Title: Chief Executive Officer  

 

 4 

 

 

EXHIBIT A

 

Name  Number of Shares of Class F
Common Stock to be
Surrendered  Number of Warrants to be
Surrendered         MIHI LLC  105,781            APPLE ORANGE LLC  1,193,244 
568,570         NOYAC PATH LLC  58,593  18,858         PERISCOPE, LLC  39,062 
12,572         TERRAPIN PARTNERS EMPLOYEE PARTNERSHIP 3, LLC  689,664           
TERRAPIN PARTNERS GREEN EMPLOYEE PARTNERSHIP, LLC  28,031            Jonathan
Kagan  15,000            George Brokaw  15,000            Victor Mendelson 
15,000   

 



 

